Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 16-21,23 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Shimada et al (US 6020867).
Regarding Claim 16,
Shimada et al (Fig. 4,Fig. 8, Fig. 11a to Fig. 12, Fig. 94 to Fig. 100) discloses a display panel (230) module configured to display an image at a front side thereof; a first cover (202) which forms a first portion of a rear exterior (bottom and sides of display) of the display device; electric components (400) configured to drive the display panel module; a second cover (201) which forms a second portion (towards the rear of the display is anything considered below where element 322, so the vertical portion of 201 going vertically downwards is located below 322)) of the rear exterior of the display device and covers the electric components (400); and a bracket (see Fig. 94, elements 202g)  arranged between the display panel module and the second cover (201) and configured to be coupled to a stand (5), wherein the first cover and the second cover are coupled to each other (as shown being attached to each other ), and the 
Regarding Claim 17,
Shimada et al (Fig. 4, Fig. 11a to Fig. 12, Fig. 94 to Fig. 100) discloses wherein the electric components (400) comprise a circuit board configured to drive the display panel module.
Regarding Claim 18,
Shimada et al (Fig. 4, Fig. 11a to Fig. 12, Fig. 94 to Fig. 100) discloses wherein the second cover (201) is formed with a vent hole (column 50, lines 61-67), called radiation holes)  for transferring heat generated from the electric components.
Regarding Claim 19,
Shimada et al (Fig. 4, Fig. 11a to Fig. 12, Fig. 94 to Fig. 100) discloses wherein the first cover (202) and the second cover (201) are coupled (as shown attached) to each other at least in a portion of the rear exterior (towards the rear of the display is anything considered below where element 322, so the vertical portion of 201 going down is located below 322) in which the first cover and the second cover overlap.
Regarding Claim 20,
Shimada et al (Fig. 8) discloses wherein the first cover (202) is coupled to the display panel module via at least one fastening unit (screws through where 230 is pointing to).
Regarding Claim 21,
Shimada et al (Fig. 8) discloses wherein a surface of the first cover (202) and a surface of the second cover (201) adjacently extend in a first direction and are aligned in a second 
Regarding Claim 23,
Shimada et al (Fig. 8) discloses wherein the display panel module comprises: a liquid crystal display panel; and a backlight unit configured to supply light to the liquid crystal display panel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shimada et al (US 6020867) in view of Yang et al (US 20080297681)
Regarding Claim 22,
Shimada et al discloses everything as disclosed above.
Shimada et al does not disclose wherein the first cover and the second cover  are formed of different materials, respectively.
Yang et al discloses wherein the first cover and the second cover are formed of different materials, respectively.[0012]
It would have been obvious to one of ordinary skill in the art to modify Shimada et a to include Yang et al’s first cover and the second cover are formed of different materials 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCY P CHIEN/Primary Examiner, Art Unit 2871